PER CURIAM
Defendant appeals his convictions on two counts of conspiracy to deliver a controlled substance, ORS 161.450, one count of delivery of a controlled substance, ORS 475.992(l)(a), and one count of possession of a controlled substance. ORS 475.992(4)(a).
Defendant first contends that the court erred by denying his motion for directed verdict on the ground that the defense of entrapment was not disproved by the state. There was evidence from which the jury could find that defendant was not entrapped.
Defendant next argues that the court erred by entering separate convictions for the offenses. The judgment recites that, for the purpose of sentencing, the possession and conspiracy charges are “merged” into the delivery charge. The state concedes that the court should have vacated the convictions for possession and for conspiracy, because all of the charges involved the same package of controlled substance. State v. McNamer, 80 Or App 418, 722 P2d 51 (1986). We agree.
Convictions for conspiracy to deliver a controlled substance and possession of a controlled substance vacated; otherwise affirmed.